Exhibit 10.1

ENTRAVISION COMMUNICATIONS CORPORATION

$400,000,000

8.750% Senior Secured First Lien Notes due 2017

Purchase Agreement

July 22, 2010

Citigroup Global Markets Inc.

as Representative of the several Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Entravision Communications Corporation, a corporation organized under the laws
of Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representative”) are acting as representative, $400,000,000 aggregate principal
amount of its 8.750% Senior Secured First Lien Notes due 2017 (the “Notes”). The
Notes will have the benefit of a registration rights agreement (the
“Registration Rights Agreement”) to be dated as of the Closing Date (as defined
below), among the Company, the entities listed on Schedule III hereto (each a
“Guarantor,” and collectively, together with any subsidiary of the Company
formed or acquired after the Closing Date that executes an additional Guarantee
in accordance with the terms of the Indenture (as defined below), and their
respective successors and assigns, the “Guarantors”), and the Representative,
pursuant to which the Company will agree to register the Securities (as defined
below) under the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder (the “Act”) subject to the
terms and conditions therein specified. The Notes are to be issued under an
indenture (the “Indenture”), to be dated as of the Closing Date, among the
Company, the Guarantors and Wells Fargo Bank, National Association, as trustee
(the “Trustee”). The payment of Notes will be fully and unconditionally
guaranteed on a senior secured basis (the “Guarantees,” and together with the
Notes, the “Securities”), jointly and severally, by each of the Guarantors. The
Guarantees will be set forth in the Indenture. The use of the neuter in this
Agreement shall include the feminine and masculine wherever appropriate. Certain
terms used herein are defined in Section 21 hereof.

Pursuant to the Security Documents (as defined in the Indenture) to be entered
into among the Company, the Guarantors and the Trustee on the Closing Date, the
obligations of the Company under the Securities and of each Guarantor under its
Guarantee will be secured by Priority Liens (as defined in the Indenture), on a
first priority basis, over substantially all assets of the Company and the
Guarantors, subject to certain exceptions (all assets subject to the Priority
Liens, hereinafter collectively referred to as the “Collateral”). The Collateral
will also be pledged to General Electric Capital Corporation, as agent (the
“Collateral Trustee”), for the



--------------------------------------------------------------------------------

benefit of the lenders under the New Credit Facility, to be dated as of the
Closing Date (the “New Credit Facility”), among the Collateral Trustee and the
Company and certain of its subsidiaries as borrowers, as holders of the senior
priority liens, and will be granted to the Trustee for the benefit of the
holders of the Securities as holders of Priority Liens. On the Closing Date, the
Trustee will enter into a collateral trust and intercreditor agreement (the
“Intercreditor Agreement”) with the Company, the guarantors from time to time
party thereto, General Electric Capital Corporation, as administrative agent,
the other senior representatives from time to time party thereto and the
Collateral Trustee with respect to the Collateral.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated July 19, 2010 (as amended or supplemented
at the date thereof, including any and all exhibits thereto and any information
incorporated by reference therein, the “Preliminary Memorandum”), and a final
offering memorandum, dated July 22, 2010 (as amended or supplemented at the
Execution Time, including any and all exhibits thereto and any information
incorporated by reference therein, the “Final Memorandum”). Each of the
Preliminary Memorandum and the Final Memorandum sets forth certain information
concerning the Company and the Securities. The Company hereby confirms that it
has authorized the use of the Disclosure Package, the Preliminary Memorandum and
the Final Memorandum, and any amendment or supplement thereto, in connection
with the offer and sale of the Securities by the Initial Purchasers. Unless
stated to the contrary, any references herein to the terms “amend”, “amendment”
or “supplement” with respect to the Disclosure Package, the Preliminary
Memorandum and the Final Memorandum shall be deemed to refer to and include any
information filed under the Exchange Act subsequent to the Execution Time that
is incorporated by reference therein.

1. Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, each Initial
Purchaser as set forth below in this Section 1:

(a) The Disclosure Package, as of the Execution Time, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Final Memorandum, at the date thereof, on the
Closing Date and on any settlement date did not and will not (and any amendment
or supplement thereto, at the date thereof, at the Closing Date and on any
settlement date will not) contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that neither the Company nor the Guarantors make any representation or
warranty as to the information contained in or omitted from the Disclosure
Package or the Final Memorandum, or any amendment or supplement thereto, in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchasers through the Representative
expressly for inclusion therein, it being understood and agreed that the only
such information furnished by or on behalf of any Initial Purchaser consists of
the information

 

2



--------------------------------------------------------------------------------

described as such in Section 8(b) hereof. The Disclosure Package contains, and
the Final Memorandum will contain, all the information specified in, and meeting
the requirements of, Rule 144A. The Company has not distributed and will not
distribute, prior to the Closing Date and the completion of the Initial
Purchasers’ distribution of the Securities, any offering material in connection
with the offering and sale of the Securities other than the Disclosure Package
and the Final Memorandum. No order preventing the use of the Preliminary
Memorandum or the Final Memorandum, or any order asserting that any of the
transactions contemplated by this Agreement are subject to the registration
requirements of the Act, has been issued or, to the knowledge of the Company,
has been threatened by the Commission or any other regulatory authority.

(b) Neither the Company nor any Guarantor has prepared, made, used, authorized,
approved or distributed or will prepare, make, use, authorize, approve or
distribute any written communication (as defined in Rule 405 under the Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
other than (i) the Disclosure Package, (ii) the Final Memorandum, (iii) any
electronic road show or other written communications, and (iv) any other written
communication approved in writing in advance by the Representative, in each case
used in accordance with Section 5(c). Each such communication by the Company,
the Guarantors or their agents and representatives pursuant to clauses (iii) and
(iv) of the preceding sentence (each, an “Issuer Additional Written
Communication”), when taken together with the Disclosure Package, did not at the
Execution Time, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Issuer Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in any Issuer Additional Written Communication,
it being understood and agreed that the only such information furnished by or on
behalf of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

(c) Each of the documents incorporated by reference into the Preliminary
Memorandum and Final Memorandum, at the time it was or hereafter is filed with
the Commission, complied or will comply, as applicable, in all material respects
with the requirements of the Exchange Act. Each such document, when taken
together with the Disclosure Package, did not at the Execution Time, and on the
Closing Date will not, contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(d) On the Closing Date, the Securities will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in a U.S. automated interdealer quotation system.

(e) None of the Company, its Affiliates (as defined in Rule 144 under the Act),
or any person acting on its or their behalf has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Securities under the
Act, it being understood that the Company and the Guarantors make no
representation, warranty or agreement in this paragraph (e) regarding the
conduct of the Initial Purchasers.

 

3



--------------------------------------------------------------------------------

(f) None of the Company, its Affiliates, or any person (other than any Initial
Purchaser) acting on its or their behalf has: (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities or (ii) engaged in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities; and each of the Company, its Affiliates and each person acting
on its or their behalf has complied with the offering restrictions requirement
of Regulation S, it being understood that the Company and the Guarantors make no
representation, warranty or agreement in this paragraph (f) regarding the
conduct of the Initial Purchasers.

(g) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(h) No registration under the Act of the Securities is required for the offer
and sale of the Securities to or by the Initial Purchasers in the manner
contemplated herein, including in Section 4 of this Agreement, the Disclosure
Package and the Final Memorandum.

(i) Except as will be set forth in the Registration Rights Agreement or as
otherwise described in the Disclosure Package and the Final Memorandum, there
are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Act with respect to any securities of the
Company.

(j) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.

(k) Neither the Company nor any Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Disclosure Package and the Final Memorandum will be, an
“investment company” as defined in the Investment Company Act.

(l) The Company has not taken, directly or indirectly, any action designed to or
that has constituted or that might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(m) Each of the Company and its subsidiaries has been duly incorporated or
formed, as applicable, and is validly existing as a corporation, limited
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction in which it is chartered or organized with full
corporate, partnership or limited liability company, as applicable, power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Disclosure Package and the Final
Memorandum, and is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each jurisdiction that requires such
qualification, except to the extent the failure to so qualify or be in good
standing would not reasonably be expected to have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(n) All the outstanding shares of capital stock of the Company and each
subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Memorandum, all outstanding shares of capital stock of the
subsidiaries are owned by the Company, directly or through wholly owned
subsidiaries, free and clear of any security interest, mortgage, pledge, claim,
lien or encumbrance.

(o) The statements in the Preliminary Memorandum and the Final Memorandum under
the headings “Certain U.S. Federal Income Tax Considerations” and “Description
of the Notes” fairly summarize the matters therein described.

(p) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors; on the Closing Date, the Registration Rights
Agreement will have been duly authorized, executed and delivered by the Company
and, assuming due authorization, execution and delivery thereof by the
Representative, will constitute a valid and legally binding instrument
enforceable against the Company and each of the Guarantors in accordance with
its terms (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, fraudulent transfer, moratorium or other laws
relating to or affecting creditors’ rights generally from time to time in effect
and to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law)); on the Closing Date, the
Indenture will have been duly authorized by the Company and each Guarantor and,
assuming due authorization, execution and delivery thereof by the Trustee, will
constitute a legal, valid, binding instrument enforceable against the Company
and each Guarantor in accordance with its terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, fraudulent
transfer, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law)); and the
Notes have been duly authorized, and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchasers, will have been duly executed and delivered by the
Company and will constitute the legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
fraudulent transfer, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law)).

(q) On the Closing Date, the notes to be offered in exchange for the Notes
pursuant to the Registration Rights Agreement (the “Exchange Notes” and,
collectively with the Guarantees attached thereto, the “Exchange Securities”)
will have been duly and validly authorized for issuance by the Company, and when
issued and authenticated in accordance with the terms of the Indenture and the
Registration Rights Agreement, will constitute valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, fraudulent transfer, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law)); and the Exchange Securities will conform to
the descriptions thereof in the Disclosure Package and the Final Memorandum.

 

5



--------------------------------------------------------------------------------

(r) The Guarantees of the Notes on the Closing Date and the Guarantees of the
Exchange Notes when issued will be in the respective forms contemplated by the
Indenture and have been duly authorized for issuance pursuant to this Agreement
and the Indenture; the Guarantees of the Notes, at the Closing Date, will have
been duly executed by each of the Guarantors and, when the Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered against payment of the purchase price therefor, the Guarantees of the
Notes will constitute valid and binding agreements of the Guarantors; and, when
the Exchange Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered in accordance with the Registration Rights
Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, in each case, enforceable in accordance
with their terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, fraudulent transfer, moratorium or other
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law)).

(s) The New Credit Facility has been duly and validly authorized by the Company
and the Guarantors and, when duly executed and delivered by the Company
(assuming the due authorization, execution and delivery thereof by the lenders
thereto) and the Guarantors, will constitute a valid and legally binding
obligation of the Company and the Guarantors, enforceable against them in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, fraudulent transfer,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law)).

(t) On the Closing Date, the Security Documents will have been duly authorized,
executed and delivered by the Company and the Guarantors (to the extent each is
a party thereto), will conform to the descriptions thereof contained in the
Disclosure Package and the Final Memorandum and will constitute legal, valid and
binding instruments enforceable against the Company and the Guarantors (to the
extent each is a party thereto) in accordance with their terms (assuming due
authorization, execution and delivery by the Collateral Trustee and the Trustee
and subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, fraudulent transfer, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law)); provided that deposit account control
agreements and other Security Documents might be executed and delivered after
the Closing Date if the Collateral Trustee so agrees, and upon the execution and
delivery of such other Security Documents, such Security Documents will
constitute legal, valid and binding instruments enforceable against the Company
and the Guarantors (to the extent each is a party thereto) in accordance with
their terms (assuming due authorization, execution and delivery by the
Collateral Trustee and the Trustee and subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, fraudulent
transfer, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law)).

(u) The Security Documents, upon their execution and delivery by the Company and
the Guarantors (to the extent each is a party thereto), will create a legally
valid,

 

6



--------------------------------------------------------------------------------

enforceable and, together with the filings and other actions described in
Section 1(w), continuing first priority security interest in all right, title
and interest of the Company and the Guarantors in and to the Collateral under
each jurisdiction of organization in favor of the Collateral Trustee for the
benefit of the Trustee and the holders of the Securities, among others, in each
case subject to the provisions of the Intercreditor Agreement, certain Permitted
Liens (as defined in the Final Memorandum) and other exceptions set forth in the
Security Documents; it being understood that the Company and the Guarantors make
no representation, warranty or agreement in this paragraph (u) regarding the
compliance by the Trustee, Collateral Trustee or Initial Purchasers with the
laws of the jurisdiction in which such Collateral is held as to the perfection
and maintenance of valid security interests therein

(v) At the Closing Date, the applicable pledging entity under each Security
Document will own the relevant Collateral covered by such Security Document,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
equities or claim (collectively, “Liens”), except (i) for any Liens securing the
Collateral for the benefit of the holders of the Securities, (ii) where such
Lien would be a Permitted Lien under the terms of the Indenture, or (iii) any
Liens that will be discharged at or prior to the Closing Date.

(w) The Company and each Guarantor have used their reasonable best efforts to
complete all filings, registrations with any governmental or judicial office in
the relevant jurisdiction of organization necessary to ensure the validity,
legality and enforceability of the Security Documents and other actions
necessary to perfect and protect the security interest in the Collateral to be
created under the Security Documents on the Closing Date, but to the extent any
such security interest cannot be perfected by such date, the Company and each
Guarantors will use reasonable best efforts to have all security interests
perfected to the extent required by the Security Documents promptly following
the Closing Date, but in any event shall perfect such security interest no later
than 120 days thereafter, and when (i) financing statements and other filings in
appropriate form describing the Collateral with respect to which a security
interest may be perfected by filing or recordation are filed or recorded with
the appropriate governmental authority and (ii) upon the taking of possession or
control by the Collateral Trustee holding such Collateral as gratuitous bailee
and/or gratuitous agent on behalf of the Trustee and the holders of the
Securities, of the Collateral with respect to which a security interest may be
perfected only by possession or control, and the acknowledgement by the
Collateral Trustee that they are holding such Collateral for the Trustee and the
holders of the Securities, the Liens created by the Security Documents shall
constitute fully perfected Liens on, and security interests in the Collateral to
the extent such security interests can be perfected by such filing, recordation,
possession or control and to the extent such matter is governed by the laws of
the United States or a jurisdiction thereof, superior to and prior to the liens
of all third persons other than Permitted Liens (as such term is defined in the
Disclosure Package and the Final Memorandum), and except as otherwise provided
for in the Security Documents.

(x) All of the capital stock or other equity interests of any corporation or
other entity which is to be pledged under the Security Documents in certificated
form, exists as of the date hereof and will be delivered to the Collateral
Trustee on the Closing Date.

(y) No consent, approval, authorization, filing with or order of any court or
governmental agency or body (including, without limitation, the FCC (as
hereinafter defined)) is

 

7



--------------------------------------------------------------------------------

required in connection with the transactions contemplated herein, in the
Registration Rights Agreement or in the Indenture, except such as may be
required under the blue sky laws of any jurisdiction in which the Securities are
offered and sold and, in the case of the Registration Rights Agreement, such as
will be obtained under the Act and the Trust Indenture Act, and except such as
would not affect the validity of the Securities and the ability of the Company
to perform its obligations hereunder.

(z) None of the execution and delivery of this Agreement, the Indenture, the
Registration Rights Agreement or the New Credit Facility, the issuance and sale
of the Securities and the Exchange Securities, or the consummation of any other
of the transactions contemplated herein or therein, or in the Disclosure Package
and the Final Memorandum, or the fulfillment of the terms hereof or thereof will
(A) conflict with, result in a breach or violation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to (i) the charter or by-laws or comparable constituting
documents of the Company or any of its subsidiaries, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
or their property is subject or (iii) any statute, law, rule, regulation
(including, without limitation, the Communications Act of 1934, as amended (the
“Communications Act”) and the rules and regulations of the Federal
Communications Commission (the “FCC”) (all such statutes, laws, rules and
regulations, including the Communications Act, the “Communications Laws”)),
judgment, order or decree of any court, regulatory body, administrative agency
(including, without limitation, the FCC), governmental body, arbitrator or other
governmental or private authority having jurisdiction over the Company or any of
its subsidiaries or any of its or their properties, except in the case of (iii),
for such breaches, violations or defaults as would not reasonably be expected to
have a Material Adverse Effect and that would not affect the validity of the
Securities; or (B) result in the suspension, termination or revocation of any
permits, licenses, consents, exemptions, franchises, authorizations and other
approvals, including, without limitation, under any applicable Communications
Laws or Environmental Laws (as defined below) (each, an “Authorization”), of the
Company or its subsidiaries, or any other impairment of the rights of the holder
of any such Authorization with, any governmental agency or body (including
without limitation, the FCC) or any court, except that a copy of any security
agreements entered into by the Company or its subsidiaries under the terms of
this Agreement are to be filed with the FCC within 30 days of their full
execution.

(aa) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Disclosure Package and the Final Memorandum present fairly the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein); the
selected financial data set forth under the caption “Summary Historical and Pro
Forma Condensed Consolidated Financial Data” in the Preliminary Memorandum and
the Final Memorandum fairly present, on the basis stated in the Preliminary
Memorandum and the Final Memorandum, the information included or incorporated by
reference therein; the pro forma financial statements included in the Disclosure
Package and the Final Memorandum include assumptions that provide a reasonable

 

8



--------------------------------------------------------------------------------

basis for presenting the significant effects directly attributable to the
transactions and events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, and the pro forma adjustments
reflect the proper application of those adjustments to the historical financial
statement amounts in the pro forma financial statements included in the
Disclosure Package and the Final Memorandum; the pro forma financial statements
included in the Disclosure Package and the Final Memorandum comply as to form
with the applicable accounting requirements of Regulation S-X; and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements.

(bb) No action, suit or proceeding by or before any court or governmental agency
(including, without limitation, the FCC), authority or body or any arbitrator
involving the Company or any of its subsidiaries or its or their property is
pending or, to the best knowledge of the Company, threatened that, if determined
adversely to the Company or any of its subsidiaries, (i) would reasonably be
expected to have a material adverse effect on the performance of this Agreement,
the Indenture, the Registration Rights Agreement, the New Credit Facility or the
consummation of any of the transactions contemplated hereby or thereby or
(ii) would reasonably be expected to have a Material Adverse Effect, except as
set forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(cc) FCC Licenses.

1. All FCC licenses, permits and authorizations that are necessary for the
Company and its subsidiaries to operate their respective television and radio
stations (collectively, the “Stations”) as they are currently operated
(individually an “FCC License” and collectively, the “FCC Licenses”) are held by
the Company or its subsidiaries (the “license-holding subsidiaries”), and each
of the FCC Licenses is validly issued and in full force and effect. The Stations
and such FCC Licenses of the Company and its license-holding subsidiaries are
listed on Schedule IV-A hereto, and each of such FCC Licenses has the expiration
date indicated on Schedule IV-A.

2. The Company and the Guarantors have no knowledge of any condition imposed by
the FCC as part of any FCC License, which condition is neither set forth on the
face thereof as issued by the FCC, contained in an FCC order or other FCC action
directed to the holder of the applicable FCC License nor contained in the
Communications Laws as applicable generally to stations of the type, nature,
class or location of the Station in question. Each Station has been and is being
operated, except where permitted by the FCC to operate at variance, in all
material respects in accordance with the terms and conditions of the FCC
Licenses applicable to it and the Communications Laws.

3. Except as set forth on Schedule IV-B hereto, no proceedings are pending or to
the knowledge of the Company or the Guarantors are threatened that would
reasonably be expected to result in the revocation, modification, non-renewal or
suspension of any of the FCC Licenses, the denial of any pending applications,
the issuance of any cease and desist order or the imposition of any

 

9



--------------------------------------------------------------------------------

fines, forfeitures or other administrative actions by the FCC with respect to
any Station or its operations, other than any matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect and proceedings affecting the television and radio broadcasting
industries.

4. Except as set forth on Schedule IV-B hereto, all reports, applications and
other documents required to be filed by the Company and its subsidiaries with
the FCC with respect to the Stations (including, without limitation, with
respect to the issuance and the sale of the Securities contemplated hereby) have
heretofore been timely filed, and all such reports, applications and documents
are true, correct and complete in all respects, except where the failure to make
such timely filing or any inaccuracy therein would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and
neither the Company nor any Guarantor has knowledge of any matters that would
reasonably be expected to result in the suspension or revocation of or the
refusal to renew any of the FCC Licenses or the imposition on the Company, the
Guarantors or any of their respective subsidiaries of any material fines or
forfeitures by the FCC, or that would reasonably be expected to result in the
suspension, revocation, rescission, reversal or modification of any Station’s
authorization to operate as currently authorized under the Communications Laws.

5. The Company and its license-holding subsidiaries have complied with all FCC
orders and directives applicable to the Stations and operations, except as any
such non-compliance would not have a Material Adverse Effect.

(dd) The agreements set forth in Schedule V include all of the network
affiliation agreements between the Stations owned or operated by the Company,
the Guarantors or any of their respective subsidiaries, on the one hand, and the
entities listed on Schedule V, on the other hand; and such agreements have been
duly authorized, executed and delivered by the Company, the respective Guarantor
or the respective subsidiary and constitute valid and legally binding agreements
(assuming due authorization, execution and delivery by the counterparties
thereto) of the respective parties thereto (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, fraudulent
transfer, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law)).

(ee) All of the material properties, equipment and systems of the Company and
its subsidiaries are, and the Stations owned and/or operated by them are, and
all material properties, equipment and systems to be added in connection with
any contemplated Station expansion or construction will be, in a condition
sufficient for the operation thereof in accordance with the past practice of the
Station in question, and are and will be in compliance with all applicable
standards, rules or requirements imposed by (a) any governmental agency or
authority, including, without limitation, the FCC and (b) any FCC License, in
each case except where such noncompliance or condition would not reasonably be
expected to result in a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(ff) Each of the Company and its subsidiaries has good and marketable (i) fee
title to all of the real properties and (ii) title to all of the other
properties and assets reflected as owned in the financial statements referred to
in Section 1(aa) hereof, in each case free and clear of any Liens and other
defects, except for Permitted Liens (as such term is defined in the Disclosure
Package and the Final Memorandum) except for such as do not materially and
adversely affect the value of such property and do not materially interfere with
the use made or proposed to be made of such property by the Company, the
Guarantors or any of their respective subsidiaries and other than those
currently granted pursuant to the Company and the Guarantors’ existing credit
facilities. The real property, improvements, equipment and personal property
held under lease by the Company, the Guarantors and any of their respective
subsidiaries are held under valid and enforceable leases, with such exceptions
as would not, individually or in the aggregate, have a material adverse effect
on the use or proposed use of such real property, improvements, equipment or
personal property by the Company, the Guarantors or any of their respective
subsidiaries.

(gg) Each of the Company and its subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted.

(hh) Neither the Company nor any of its subsidiaries is in violation or default
of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) with only such exceptions as would have no Material Adverse
Effect, the terms of any indenture, contract, lease, mortgage, deed of trust,
note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject, or (iii) any statute, law, rule, regulation, (including, without
limitation, the Communications Laws), judgment, order or decree applicable to
the Company or any of its subsidiaries of any court, regulatory body,
administrative agency (including, without limitation, the FCC), governmental
body, arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable. There exists no condition
that, with notice, the passage of time or otherwise, would constitute a default
by the Company or any of its subsidiaries under any such document or instrument
or result in the imposition of any penalty or the acceleration of any
indebtedness, with only such exceptions as would have no Material Adverse
Effect.

(ii) As of the date hereof and as of the Closing Date, immediately prior to and
immediately following the consummation of the transactions contemplated by this
Agreement, each of the Company and the Guarantors is and will be Solvent. None
of the Company or the Guarantors is contemplating the filing of a petition by it
under any bankruptcy or insolvency laws or the liquidating of all or a
substantial portion of its property, and neither the Company nor any Guarantor
has any knowledge of any person contemplating the filing of any such petition
against it. As used herein, “Solvent” shall mean, for any person on a particular
date, that on such date (A) the fair value of the property of such person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person, (B) the present fair salable value of
the assets of such person is not less than the amount that will be required to
pay the probable liability of such person on its debts as they become absolute
and matured, (C) such person does not intend to, and does not believe that it
will, incur debts and liabilities beyond such person’s ability to pay as such
debts and liabilities mature, (D) such person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such person’s property would be found to constitute unreasonably small
capital and (E) such person is able to pay its debts as they become due and
payable.

 

11



--------------------------------------------------------------------------------

(jj) Except as described in the section entitled “Plan of Distribution” in the
Preliminary Memorandum and Final Memorandum, there are no contracts, agreements
or understandings between the Company or any of its subsidiary and any other
person other than the Initial Purchasers pursuant to this Agreement that would
give rise to a valid claim against the Company, any such subsidiary or Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the issuance, purchase and sale of the Securities.

(kk) The statistical and market-related data included in the Disclosure Package
and the Final Memorandum are based on or derived from sources that the Company
believes to be reliable and accurate in all material respects.

(ll) There are no transactions between the Company and its Affiliates and
concerning material contracts, agreements, covenants, indentures, loans,
mortgages, leases or other agreements or instruments material to the Company and
its Affiliates that would be required to be described in a prospectus included
in a registration statement filed under the Act that have not been described in
the Disclosure Package and the Final Memorandum or incorporated by reference
therein, and any such descriptions thereof are accurate and complete in all
material respects.

(mm) Each of McGladrey & Pullen, LLP and PricewaterhouseCoopers LLP, who have
certified certain financial statements of the Company and its consolidated
subsidiaries and delivered their report with respect to the audited consolidated
financial statements and schedules included or incorporated by reference in the
Disclosure Package and the Final Memorandum, is an independent registered public
accounting firm within the meaning of the Act, the Exchange Act and the rules of
the Public Company Accounting Oversight Board, and any non-audit services
provided by either firm to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Company.

(nn) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.

(oo) The Company has filed all applicable tax returns that are required to be
filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect and except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith, that has been validly extended or as would not have a Material
Adverse Effect and except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

 

12



--------------------------------------------------------------------------------

(pp) No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company or any of its
subsidiaries, is threatened or imminent, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, except as would not
have a Material Adverse Effect and except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

(qq) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated in the
Disclosure Package or the Final Memorandum (in each case, exclusive of any
amendment or supplement thereto).

(rr) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all material policies of insurance and fidelity or surety bonds
insuring the Company or any of its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
and instruments; there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of its subsidiaries has been refused any material
insurance coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(ss) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and its subsidiaries’ internal controls
over financial reporting are effective and the Company and its subsidiaries are
not aware of any material weakness in their internal control over financial
reporting, except as may be disclosed in the Disclosure Package, the Final
Memorandum and the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2009. The Company and its subsidiaries maintain “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) under the
Exchange Act) and such disclosure controls and procedures are effective.

 

13



--------------------------------------------------------------------------------

(tt) The Company and its subsidiaries: (i) are in compliance with the
Communications Laws and all applicable laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws and
Communications Laws and have made all required filings with and submitted
required notices to, all governmental or regulatory authorities (including,
without limitation, the FCC) and self-regulatory organizations and all courts
and other tribunals as are necessary to own, lease, license and operate their
respective properties and to conduct their respective businesses, and (iii) have
not received notice of any actual or potential liability under any Environmental
Law or Communications Law, or, if the Company or its subsidiaries have received
notice of any actual or potential liability under any Environmental Law or
Communications Law, the Company and its license-holding subsidiaries have
materially complied with the terms thereof, except, in each of the clauses
above, where such non-compliance with Environmental Laws or Communications Laws,
or failure to obtain required permits, licenses or other approvals or to submit
required filings or notices would not, individually or in the aggregate, have a
Material Adverse Effect, and except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto). Except as set forth in the Disclosure Package and the Final
Memorandum, neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

(uu) Except as disclosed in the Disclosure Package and the Final Memorandum,
(i) each material Authorization is valid and in full force and effect, with no
conditions, restrictions or qualifications (other than those applicable
generally to holders of broadcast television and radio station licenses from the
FCC) and the Company and its license-holding subsidiaries are in compliance in
all material respects with all the respective terms and conditions thereof and
with the rules and regulations of the authorities and governing bodies having
jurisdiction with respect thereto; and (ii) no event has occurred (including,
without limitation, the receipt of any notice of proceedings or other notice
from any authority or governing body) that allows or, after notice or lapse of
time or both, would allow or, if determined adversely to the Company or any of
its subsidiaries, would result in, revocation, suspension or termination of any
such Authorization or results or, after notice or lapse of time or both, would
result in any other impairment of the rights of the holder of any such
Authorization. The Company and/or its subsidiaries are the holders of the
Authorizations issued by the FCC for each of the domestic television stations
and radio stations identified as being owned by the Company and/or its
subsidiaries in the Disclosure Package and the Final Memorandum and such
stations represent all of the Stations owned by the Company and/or its
subsidiaries.

(vv) The minimum funding standard under Section 302 of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (“ERISA”), has been satisfied by each “pension plan”
(as defined in Section 3(2) of ERISA) that has been established or maintained by
the Company and/or one or more of its subsidiaries, and the trust forming part
of each such plan which is intended to be qualified under Section 401 of the
Code is so qualified; each of the Company and its subsidiaries has fulfilled its
obligations, if any, under Section 515 of ERISA; neither the Company nor any of
its subsidiaries maintains or is required to contribute to a “welfare plan” (as
defined in Section 3(1)

 

14



--------------------------------------------------------------------------------

of ERISA) that provides retiree or other post-employment welfare benefits or
insurance coverage (other than “continuation coverage” (as defined in
Section 602 of ERISA)); each pension plan and welfare plan established or
maintained by the Company and/or one or more of its subsidiaries is in
compliance in all material respects with the currently applicable provisions of
ERISA; and neither the Company nor any of its subsidiaries has incurred or could
reasonably be expected to incur any withdrawal liability under Section 4201 of
ERISA, any liability under Section 4062, 4063 or 4064 of ERISA, or any other
liability under Title IV of ERISA.

(ww) The subsidiaries listed on Schedule VI attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule 1-02 of
Regulation S-X).

(xx) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(yy) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, Named Executive Officer or Affiliate of the Company or
any of its subsidiaries is currently subject to any sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(zz) Neither the Company nor any of its subsidiaries (or any agent thereof
acting on their behalf) has taken, and none of them will take, any action that
might cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System, as
in effect, or as the same may hereafter be in effect, on the Closing Date.

(aaa) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 relating to loans and Sections 302 and 906 relating to
certifications.

(bbb) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, Named Executive Officer or Affiliate of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an

 

15



--------------------------------------------------------------------------------

offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA.

(ccc) Any certificate signed by any officer of the Company or the Guarantors and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company or the Guarantors, as applicable, as to matters
covered thereby, to each Initial Purchaser.

The Company and each Guarantor acknowledges that the Initial Purchasers and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 6 of this Agreement, counsel to the Company and the Guarantors and
counsel to the Initial Purchasers will rely upon the accuracy and truth of the
foregoing representations, warranties and agreements and the Company and each
Guarantor hereby consents to such reliance.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 97.003% of the
principal amount thereof, plus accrued interest, if any, from July 22, 2010 to
the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on July 27, 2010, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). Delivery of the Securities shall be made to
the Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company unless the Representative shall otherwise instruct not less than three
(3) Business Days before the Closing Date.

4. Offering by Initial Purchasers.

(a) Each Initial Purchaser acknowledges that the Securities have not been and
will not be registered under the Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons as defined
in Regulation S (“U.S. persons”), except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Act.

 

16



--------------------------------------------------------------------------------

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company that:

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date except:

 

  (A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

 

  (B) in accordance with Rule 903 of Regulation S;

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale may be made in reliance on Rule 144A;

(iv) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);

(vi) it has complied and will comply with the offering restrictions requirement
of Regulation S;

(vii) at or prior to the confirmation of sale of Securities (other than a sale
of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”

 

17



--------------------------------------------------------------------------------

5. Agreements. The Company agrees with each Initial Purchaser that:

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in
Section 5(c) below, as many copies of the materials contained in the Disclosure
Package and the Final Memorandum and any amendments and supplements thereto as
they may reasonably request.

(b) The Company will prepare a final term sheet, containing solely a description
of final terms of the Securities and the offering thereof, in the form approved
by you and attached as Schedule II hereto.

(c) The Company will not amend or supplement the Disclosure Package or the Final
Memorandum other than by filing documents under the Exchange Act that are
incorporated by reference therein, without the prior written consent of the
Representative (which consent shall not be unreasonably withheld, delayed or
conditional); provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as defined by the
Initial Purchasers), the Company will not file any document under the Exchange
Act that is incorporated by reference in the Disclosure Package or the Final
Memorandum unless, prior to such proposed filing, the Company has furnished the
Representative with a copy of such document for their review and has consulted
with the Representative and with counsel for the Initial Purchasers regarding
the content of such document. The Company will promptly advise the
Representative when any document filed under the Exchange Act that is
incorporated by reference in the Disclosure Package or the Final Memorandum
shall have been filed with the Commission.

(d) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Disclosure Package or the Final Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made or the circumstances then
prevailing, not misleading, or if it should be necessary to amend or supplement
the Disclosure Package or the Final Memorandum to comply with applicable law,
the Company will promptly (i) notify the Representative of any such event;
(ii) subject to the requirements of Section 5(c), prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (iii) supply any supplemented or amended Disclosure Package or
Final Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

(e) Without the prior written consent of the Representative, the Company has not
given and will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representative.

(f) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate (including Japan and certain
provinces of Canada) and will

 

18



--------------------------------------------------------------------------------

maintain such qualifications in effect so long as required for the sale of the
Securities; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Securities, in any jurisdiction
where it is not now so subject. The Company will promptly advise the
Representative of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(g) The Company will not, and will not permit any of its Affiliates to, resell
any Securities that have been acquired by any of them.

(h) None of the Company, its Affiliates, or any person acting on its or their
behalf will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that would require the
registration of the Securities under the Act, it being understood that the
Company makes no agreement in this paragraph (h) regarding the conduct of the
Initial Purchasers.

(i) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities; and each of them will comply with
the offering restrictions requirement of Regulation S (it being understood that
the Company makes no agreement in this paragraph (i) regarding the conduct of
the Initial Purchasers).

(j) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States, it being understood that the Company makes no
agreement in this paragraph (j) regarding the conduct of the Initial Purchasers.

(k) For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Company,
during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.

(l) The Company will cooperate with the Representative and use its reasonable
best efforts to permit the Securities to be eligible for clearance and
settlement through The Depository Trust Company.

 

19



--------------------------------------------------------------------------------

(m) Each of the Securities will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Preliminary Memorandum and the Final
Memorandum for the time period and upon the other terms stated therein.

(n) The Company will not for a period of 90 days following the Execution Time,
without the prior written consent of the Representative offer, sell, contract to
sell, pledge, otherwise dispose of, or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the Company or any Affiliate of the Company or any
person in privity with the Company or any Affiliate of the Company), directly or
indirectly, or announce the offering, of any debt securities issued or
guaranteed by the Company (other than the Securities).

(o) The Company will not take, directly or indirectly, any action designed to,
or that has constituted or that might reasonably be expected to, cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

(p) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representative (i) all reports or other communications
(financial or other) generally made available to its shareholders, and deliver
such reports and communications to the Representative as soon as they are
available, unless such documents are furnished to or filed with the Commission
or any securities exchange on which any class of securities of the Company is
listed and generally made available to the public and (ii) such additional
information concerning the business and financial condition of the Company as
the Representative may from time to time reasonably request (such statements to
be on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to its shareholders).

(q) The Company will comply with all applicable securities and other laws, rules
and regulations, including, without limitation, the Sarbanes-Oxley Act, and use
its best efforts to cause the Company’s directors and officers, in their
capacities as such, to comply with such laws, rules and regulations.

(r) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture, and the Registration Rights
Agreement and the issuance of the Securities and the Exchange Securities and the
fees of the Trustee; (ii) the preparation, printing or reproduction of the
materials contained in the Disclosure Package and the Final Memorandum and each
amendment or supplement to either of them; (iii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the materials contained in the Disclosure
Package and the Final Memorandum, and all amendments or supplements to either of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Securities and the Exchange Securities; (iv) the
preparation, printing, authentication, issuance and delivery of the Securities
and the Exchange Securities; (v) any stamp or transfer taxes in connection with
the original issuance and sale of the Securities and the Exchange Securities;
(vi) the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering

 

20



--------------------------------------------------------------------------------

of the Securities and the Exchange Securities; (vii) any registration or
qualification of the Securities and the Exchange Securities for offer and sale
under the securities or blue sky laws of the several states, Japan, the
provinces of Canada and any other jurisdictions specified pursuant to
Section 5(f) (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (viii) the transportation and other expenses incurred by or on
behalf of Company representatives and the Initial Purchasers in connection with
presentations to prospective purchasers of the Securities and the Exchange
Securities; (ix) any fees charged by securities rating services for rating the
Securities and the Exchange Securities; (x) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company and the Guarantors; (xi) the fees and expenses
of the Trustee, the Collateral Trustee and the Escrow Agent, including the fees
and disbursements of counsel for each in connection with the Indenture, the
Securities, the Exchange Securities, the Security Documents, the Pledge
Agreement and the Intercreditor Agreement; (xii) all fees, costs and expenses
(including reasonable fees and expenses of counsel) incurred by the Company, the
Guarantors or the Initial Purchasers in connection with the preparation of any
intercreditor agreement and any security documents relating to the Collateral
and any other documentation related to the foregoing, the perfection of the
security interests in such Collateral and any and all title insurance premiums,
recording costs and taxes, filing fees and local counsel’s fees incurred in
connection with such Collateral; (xiii) any filing fees incident to, and any
reasonable fees and disbursements of counsel to the Initial Purchasers in
connection with the review by the Financial Industry Regulatory Authority, Inc.,
if any, of the terms of the sale of the Securities or the Exchange Securities
and (xiv) all other costs and expenses incident to the performance by the
Company of its obligations hereunder.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Company and the Guarantors
contained herein at the Execution Time and the Closing Date, to the accuracy of
the statements of the Company and the Guarantors made in any certificates
pursuant to the provisions hereof, to the performance by the Company and the
Guarantors of their obligations hereunder and to the following additional
conditions:

(a) The Company shall have requested and caused (i) Foley & Lardner LLP, counsel
for the Company and the Guarantors, to furnish to the Initial Purchasers its
opinion, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form of Exhibit A hereto, subject to customary
qualifications, assumptions and exceptions; and (ii) Thompson Hine LLP, FCC
counsel for the Company, to furnish to the Initial Purchasers its opinion, dated
the Closing Date and addressed to the Initial Purchasers, substantially in the
form of Exhibit B hereto, subject to customary qualifications, assumptions and
exceptions.

In rendering such opinions, such counsels may rely (A) as to matters involving
the application of laws of any jurisdiction other than the jurisdiction of
incorporation of the Company, the State of New York, the State of California or
the federal laws of the United States, to the extent they deem proper and
specified in such opinion, upon the opinion of other counsel of good standing
whom they believe to be reliable and who are satisfactory to counsel for the
Initial Purchasers and (B) as to matters of fact, to the extent they deem
proper, on certificates of responsible officers of the Company and the
Guarantors and public officials. References to the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum in this Section 6(a) include any
amendment or supplement thereto at the Closing Date.

 

21



--------------------------------------------------------------------------------

(b) The Initial Purchasers shall have received from Shearman & Sterling LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Initial Purchasers, with respect to the issuance and
sale of the Securities, the Indenture, the Registration Rights Agreement, the
Disclosure Package, the Final Memorandum (as amended or supplemented at the
Closing Date) and other related matters as the Initial Purchasers may reasonably
require, and the Company and the Guarantors shall have furnished to such counsel
such documents as they request for the purpose of enabling them to pass upon
such matters.

(c) The Company and each Guarantor shall have furnished to the Initial
Purchasers a certificate of the Company and each Guarantor satisfactory to the
Initial Purchasers, signed by (x) the Chairman of the Board or the Chief
Executive Officer and (y) the Chief Financial Officer of the Company and each
Guarantor, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Disclosure Package and the Final
Memorandum, any supplements or amendments thereto, and this Agreement and that:

(i) the representations and warranties of the Company and each of the Guarantors
in this Agreement are true and correct on and as of the Closing Date with the
same effect as if made on the Closing Date, and the Company and each of the
Guarantors have complied with all the agreements and satisfied all the
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date; and

(ii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no Material
Adverse Effect, except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).

(d) At the Execution Time and on the Closing Date, McGladrey & Pullen, LLP and
PricewaterhouseCoopers LLP shall have furnished to the Initial Purchasers, at
the request of the Company, letters, dated respectively as of the Execution Time
and as of the Closing Date and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information of the Company and its consolidated subsidiaries contained
or incorporated by reference in the Disclosure Package and the Final Memorandum,
provided that the letter delivered on the Closing Date shall use a “cut-off”
date no more than three Business Days prior to such Closing Date.

(e) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any material change or
decrease specified in the letter or letters referred to

 

22



--------------------------------------------------------------------------------

in paragraph (d) of this Section 6; or (ii) any Material Adverse Effect relating
to the Company and its subsidiaries, except as set forth in or contemplated in
the Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), the effect of which, in any case referred to in clause
(i) or (ii) above, is, in the sole judgment of the Representative, so material
and adverse as to make it impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).

(f) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(g) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.

(h) Prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Representatives such further information, certificates and
documents as the Representative may reasonably request.

(i) On or before the Closing Date, the New Credit Facility shall have been
executed and delivered by the parties thereto, the closing conditions to each
agreement thereunder shall have been satisfied and each such agreement shall
have been consummated. To the extent reasonably requested, the Initial
Purchasers shall have received copies of all material documents and agreements
entered into and received in connection with the entering into of the New Credit
Facility and the application of proceeds therefrom together with the proceeds of
the offering of the Securities to repay in full all outstanding amounts under
the Company’s existing senior credit facility, including documents evidencing
termination of any liens or security interests in favor of the lenders under the
Company’s existing senior credit facility.

(j) At the Closing date, the Security Documents, in the form and substance
reasonably satisfactory to the Initial Purchasers, shall have been duly executed
and delivered by the Company and the Guarantors (to the extent each is a party
thereto), will conform to the descriptions thereof contained in the Disclosure
Package and the Final Memorandum and are effective to create in favor of the
Collateral Trustee a legal, valid and enforceable first priority security
interest in all right, title and interest of the Company and the Guarantors in
the Collateral, subject to Permitted Liens (as such term is defined in the
Disclosure Package and the Final Memorandum); provided that deposit account
control agreements and other Security Documents might be executed and delivered
after the Closing Date, if the Collateral Trustee so agrees.

(k) The Company and the Guarantors shall have executed and delivered the
Registration Rights Agreement, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
counterparts thereof.

 

23



--------------------------------------------------------------------------------

(l) The Company, the Guarantors and the Trustee shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received an executed
copy thereof.

(m) The Representative shall have obtained evidence and assurance satisfactory
to it that, except as otherwise permitted under the Security Documents or the
Indenture, concurrently with the issuance of the Securities and the application
of the proceeds thereof, the Collateral Trustee shall have a valid and perfected
first-priority security interest in all right, title and interest of the Company
and the Guarantors in and to the Collateral described in the Security Documents
to the extent liens on such Collateral can be perfected by the filing of
financing statements, possession or filings with the United States Patent and
Trademark Office or the United States Copyright Office.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 599 Lexington Avenue, New
York, NY 10022, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Company or any Guarantor to perform any agreement
herein or comply with any provision hereof other than by reason of a default by
any of the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally through the Representative on demand for all expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.

8. Indemnification and Contribution.

(a) Each of the Company and each Guarantor, jointly and severally, agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person who
controls any Initial Purchaser within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
or actions in respect thereof arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Final Memorandum, any Issuer Written Information or
any other written information used by or on behalf of the Company or any

 

24



--------------------------------------------------------------------------------

Guarantor in connection with the offer or sale of the Securities, or in any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that
neither the Company nor any Guarantor will be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Memorandum or the Final Memorandum,
Issuer Written Information or any other written information referred to above,
or in any amendment thereof or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company or any Guarantor by
or on behalf of any Initial Purchaser through the Representative specifically
for inclusion therein. This indemnity agreement will be in addition to any
liability that the Company or any Guarantor may otherwise have.

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Company, each Guarantor, each of its directors, each of its
officers, and each person who controls the Company or any Guarantor within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity to each Initial Purchaser, but only with reference to
written information relating to such Initial Purchaser furnished to the Company
or any Guarantor by or on behalf of such Initial Purchaser through the
Representative specifically for inclusion in the Preliminary Memorandum or the
Final Memorandum (or in any amendment or supplement thereto), Issuer Written
Information or any other written information referred to in Section 8(a). This
indemnity agreement will be in addition to any liability that any Initial
Purchaser may otherwise have. The Company and each Guarantor acknowledge that
(i) the statements set forth in the last paragraph of the cover page (regarding
delivery of the Securities) and (ii) under the heading “Plan of Distribution,”
the 8th paragraph (related to stabilization, syndicate covering transactions and
penalty bids) in the Preliminary Memorandum and the Final Memorandum constitute
the only information furnished in writing by or on behalf of the Initial
Purchasers for inclusion in the Preliminary Memorandum or the Final Memorandum
or in any amendment or supplement thereto.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the material
prejudice to the indemnifying party and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel

 

25



--------------------------------------------------------------------------------

shall be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel (including local counsel) to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, severally agree to contribute to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending any loss,
claim, damage, liability or action) (collectively “Losses”) to which the Company
and the Guarantors, on the one hand, and one or more of the Initial Purchasers,
on the other, severally, may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and by the Initial Purchasers, on the other, from the offering of the
Securities; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
Benefits received by the Company and the Guarantors shall be deemed to be equal
to the total net proceeds from the offering (before deducting expenses) received
by it, and benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information provided by the Company or the
Guarantors, on the one hand, or the Initial Purchasers, on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The
Company, the Guarantors and the Initial

 

26



--------------------------------------------------------------------------------

Purchasers agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company or any Guarantor within the
meaning of either the Act or the Exchange Act and each officer and director of
the Company or any Guarantors shall have the same rights to contribution as the
Company and such Guarantor, subject in each case to the applicable terms and
conditions of this paragraph (d). The Initial Purchasers’ respective obligations
to contribute pursuant to this Section 8 are several in proportion to the
respective principal amounts of Securities they have purchased hereunder, and
not joint.

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, then this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Company. In the event of a default by any Initial Purchaser as
set forth in this Section 9, the Closing Date shall be postponed for such
period, not exceeding five Business Days, as the Representative shall determine
in order that the required changes in the Final Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to payment
(i) trading in securities generally on the New York Stock Exchange shall have
been suspended or limited or minimum prices shall have been established on such
exchange; (ii) a banking moratorium shall have been declared either by U.S.
federal or New York State authorities; or (iii) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the reasonable judgment of the
Representative, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).

 

27



--------------------------------------------------------------------------------

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company and
the Guarantors or their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Company or any Guarantor or their respective officers or any
of the indemnified persons referred to in Section 8 hereof, and will survive
delivery of and payment for the Securities. The provisions of Sections 7 and 8
hereof shall survive the termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed and confirmed to them, to Citigroup General Counsel (fax no.:
(212) 816-7912) and confirmed to Citigroup at 388 Greenwich Street, New York,
New York 10013, Attention: General Counsel; or, if sent to the Company, will be
mailed, delivered or telefaxed to Entravision Communications Corporation
Chairman and Chief Executive Officer (fax no.: (310) 449-1306) and confirmed to
Entravision Communications Corporation at 2425 Olympic Boulevard, Suite 6000
West, Santa Monica, CA 90404, Attention: Chairman and Chief Executive Officer,
with a copy to Entravision Communications Corporation at 2425 Olympic Boulevard,
Suite 6000 West, Santa Monica, CA 90404, Attention: General Counsel.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(j) hereof, no other person will have any right
or obligation hereunder.

14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Guarantors and
the Initial Purchasers, or any of them, with respect to the subject matter
hereof.

15. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

16. Waiver of Jury Trial. The Company and each Guarantor hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

17. No Fiduciary Duty. Each of the Company and each Guarantor hereby
acknowledges that (a) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Company and the
Guarantors, on the one hand, and the Initial Purchasers and any Affiliate
through which it may be acting, on the other, (b) the Initial Purchasers are
acting as principal and not as an agent or fiduciary of the Company or any
Guarantor and (c) the Company’s engagement of the Initial Purchasers in
connection with the

 

28



--------------------------------------------------------------------------------

offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company and each
Guarantor agree that they are solely responsible for making their own judgments
in connection with the offering (irrespective of whether any of the Initial
Purchasers has advised or is currently advising the Company or any Guarantor on
related or other matters). Each of the Company and each Guarantor agree that
they will not claim that the Initial Purchasers have rendered advisory services
of any nature or respect, or owe an agency, fiduciary or similar duty to the
Company or any Guarantor, in connection with such transaction or the process
leading thereto.

18. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S tax structure, other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

19. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

20. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

21. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(b) hereto and in the form attached as Schedule II hereto and
(iii) any Issuer Written Information.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

29



--------------------------------------------------------------------------------

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.

“Material Adverse Effect” shall mean a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company or its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business.

“Named Executive Officer” shall mean each of Walter F. Ulloa, Philip C.
Wilkinson, Christopher T. Young, Jeffrey A. Liberman and John F. DeLorenzo.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Rule 144A” shall mean Rule 144A under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Guarantors and the several Initial Purchasers.

 

Very truly yours, Entravision Communications Corporation By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO Arizona Radio, Inc. Aspen
FM, Inc. Channel Fifty-Seven, Inc. Diamond Radio, Inc. Entravision San Diego,
Inc. Entravision-Texas L.P., Inc. Latin Communications Group Inc. Los Cerezos
Television Company

The Community Broadcasting Company of
San Diego, Incorporated

Vista Television, Inc. Z-Spanish Media Corporation in each case, By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Director By:  

/s/ Philip C. Wilkinson

  Name:   Philip C. Wilkinson   Title:   Director of each of the Initial
Guarantors set forth above



--------------------------------------------------------------------------------

Entravision-Texas Limited Partnership By:    Entravision-Texas G.P., LLC Its:   
General Partner    By:   Entravision-Texas L.P., Inc.    Its:   Sole Member By:
  

/s/ Walter F. Ulloa

   Name:   Walter F. Ulloa    Title:   Chairman and CEO Entravision-Texas G.P.,
LLC By:    Entravision-Texas L.P., Inc. Its:    Sole Member By:   

/s/ Walter F. Ulloa

   Name:   Walter F. Ulloa    Title:   Chairman and CEO Entravision
Communications Company, L.L.C. By:    Entravision Communications Corporation
Its:    Managing Member     By:   

/s/ Walter F. Ulloa

   Name:   Walter F. Ulloa    Title:   Chairman and CEO



--------------------------------------------------------------------------------

Entravision Holdings, LLC By:    Entravision Communications Corporation Its:   
Sole Member     By:   

/s/ Walter F. Ulloa

   Name:    Walter F. Ulloa    Title:    Chairman and CEO Entravision, L.L.C.
By:    Entravision Communications Company, L.L.C. Its:    Sole Member     By:   

/s/ Walter F. Ulloa

   Name:    Walter F. Ulloa    Title:    Chairman and CEO Entravision-El Paso,
L.L.C. By:    Entravision Communications Company, L.L.C. Its:    Managing Member
    By:   

/s/ Walter F. Ulloa

   Name:    Walter F. Ulloa    Title:    Chairman and CEO



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. Citigroup Global Markets Inc. By:  

/s/ Matthew S. Burke

  Name:   Matthew S. Burke   Title:   Vice President For itself and the other
several Initial Purchasers named in Schedule I to the foregoing Agreement